Citation Nr: 0830113	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-35 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability. 

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to an increased rating for mild left ulnar 
neuropathy, currently evaluated as 10 percent disabling.   

4.  Entitlement to an increased rating for conversion 
disorder, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1985 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2004.  A statement of the case was issued in August 
2005, and a substantive appeal was received in November 2005.  

The veteran appeared at a June 2008 Board hearing at the RO.  
A transcript is of record.    

Both additional evidence and a written waiver of preliminary 
RO review were received from the veteran in June 2008.

The issues of entitlement to service connection for low back 
disability; entitlement to an increased rating for mild left 
ulnar neuropathy, currently evaluated as 10 percent 
disabling; and entitlement to an increased rating for 
conversion, currently evaluated as 50 percent disabling are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for low back disability was severed by 
a January 1994 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for the cause 
of the veteran's low back disability has been received since 
the January 1994 rating decision.  


CONCLUSIONS OF LAW

1.  The January 1994 rating decision which severed 
entitlement to service connection for low back disability is 
final.  38 U.S.C.A. § 7105(a) (West 2002).

2.  New and material evidence has been received since the 
January 1994 rating decision that severed service connection 
for low back disability; and thus the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the favorable decision as it relates to the issue of 
reopening the veteran's claim for service connection, no 
further discussion of VCAA is necessary at this point.  The 
matter of VCAA compliance with regard to the other issue will 
be addressed in a future merits decision on that issue after 
action is undertaken as directed in the remand section of 
this decision.

New and Material Evidence

A review of the record shows that the veteran's claim was 
originally denied in December 1988.  By rating decision in 
September 1990 service connection was granted based on a VA 
medical opinion reflecting that the lumbar radiculopathy was 
secondary to the veteran's service-connected left brachial 
plexopathy.  However, by rating decision in May 1993, the RO 
proposed to sever service connection for low back disability.  
By rating decision in January 1994, the RO severed service 
connection for low back disability.  The veteran did not file 
a notice of disagreement.  Consequently, the January 1994 
decision became final.  38 U.S.C.A. § 7105.  

Nevertheless, applicable law provides that a claim which is 
the subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  A request to reopen the 
veteran's claim was received in February 2003.  By rating 
decision in February 2004, the RO denied the request to 
reopen.  However, the RO readjudicated the claim as reflected 
by the August 2005 statement of the case and reopened the 
claim.  The RO, however, denied the claim based on the 
merits.  The Board notes that although the RO may have 
determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).   

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1994 rating 
decision consisted of the veteran's service treatment 
records; January 1989 to September 1989 private treatment 
records from James A. Bailey, M.D., P.C. revealing treatment 
for lumbar radiculopathy; and July 1988, April 1989, April 
1990 and January 1992 VA examinations.  

By rating decision in May 1993 the RO proposed to sever 
service connection for the grant of service connection since 
it was clearly and unmistakably erroneous under 38 C.F.R. 
§ 3.105(a).  The RO explained that the December 1988 
correctly denied service connection for scoliosis of the 
spine.  The RO continued that the September 1990 rating 
decision was clearly and unmistakably erroneous in granting 
service connection for chronic low back lumbar radiculopathy 
since the evidence did not establish that it was related to 
the veteran's service.  It was noted that service treatment 
records were negative for any complaints of low back pain and 
that the record did not show that the subsequent complaint of 
low back pain was referable to the motor vehicle accident of 
September 1986.  By rating decision in January 1994, the RO 
severed service connection for low back disability.      

Evidence received since January 1994 includes an August 2003 
VA examination.  The VA examiner opined that it was as likely 
as not that the veteran's low back disability was aggravated 
by the motor vehicle accident in service.  The VA examiner 
stated that at least part of the veteran's back disability is 
service-connected.

The Board finds that this is new evidence related to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for low back disability; is 
neither cumulative nor redundant; and raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, as new and material evidence has been received, 
the Board finds that the claim of entitlement to service 
connection for low back disability is reopened.  38 U.S.C.A. 
§ 5108.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for low back 
disability.  To this extent, the appeal is granted, subject 
to the directions set forth in the remand section of this 
decision.


REMAND

It appears that there are outstanding service and VA 
treatment records.  Regarding the veteran's service 
connection claim for low back disability, at the June 2008 
Board hearing at the RO, the veteran's representative 
requested that September 1986 Emergency Room treatment 
records from Eisenhower Army Medical Center in Fort Gordon, 
Georgia should be obtained.  Also, an April 2004 letter from 
the VA Vocational Rehabilitation in Decatur, Georgia reveals 
that the veteran was denied vocational rehabilitation 
benefits; and the vocational rehabilitation file is not of 
record.  Further, at the June 2008 Board hearing at the RO, 
the veteran testified regarding treatment for conversion 
disorder at the Atlanta VA Medical Center in Decatur, 
Georgia.  It does not appear that any records from that 
facility subsequent to 205 have been associated with the 
veteran's claims file.  Accordingly, action to request these 
records is appropriate in order to fulfill the VA's duty to 
assist the veteran.  This is particularly so in view of the 
fact that the Army treatment records and VA medical records 
are in the custody of the federal government and is thus 
constructively part of the record on appeal.  38 U.S.C.A. 
§ 5103A(b).

Additionally, it appears that certain private treatment 
records may not be of record.  In her June 2008 testimony, 
the veteran stated that she was currently being treated for 
her low back disability by her primary physician, Dr. 
Mohammed Khan of Kennesaw, Georgia.  Regarding the veteran's 
mild left ulnar neuropathy, she testified that she was seen 
by Michael S. Slutzky, M.D. (spelled in the transcript as 
"Sluskie") with Pinnacle Orthopaedics who performed carpal 
tunnel surgery.  Even though the veteran testified that she 
would provide records from Pinnacle Orthopaedics and the 
claim was held open for 30 days to allow her to submit the 
additional evidence and the records have not been received to 
date, these records should still be obtained.    

While a copy of an April 2006 Social Security Administration 
(SSA) decision is of record, medical records associated with 
that claim are not.  When asked at the June 2008 Board 
hearing at the RO what disabilities were associated with the 
award of her SSA benefits, the veteran testified that it was 
for depression, low back problems, degenerative disc 
problems, migraines, and carpal tunnel syndrome.  She further 
testified that she was being seen by a doctor (whose name she 
could not recall) in California for conversion and that the 
name of this doctor can be found in the SSA records.  It 
appears that the SSA records are relevant to adjudication of 
the veteran's claim. Appropriate action is necessary to 
obtain any such records before the Board may properly proceed 
with appellate review.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

In light of the reopening of the low back issue, the Board 
believes that another VA medical examination should be 
conducted.  See 38 C.F.R. § 3.159(c)(4).  

Lastly, the Board also notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claims for mild left ulnar 
neuropathy and conversion that includes: 
(1) notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The RO should take appropriate action 
to request copies of all VA clinical 
records from Atlanta VA Medical Center in 
Decatur, Georgia, from 2005 on.  

3.  The veteran's VA Vocational 
Rehabilitation file, if an, should be 
associated with the claims file.

4.  The RO should also take appropriate 
action to request copies of all treatment 
records from the Eisenhower Army Medical 
Center in Fort Gordon, Georgia.  The 
Board is particularly interested in 
September 1986 emergency room records.         

5.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the veteran. 

6.  Action should be taken to request 
pertinent medical records from Dr. Khan, 
Dr. Slutzky, and from any California 
doctor indicated in any SSA records as 
having treated the veteran. 

7.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology for the 
low back disability claimed by the 
veteran.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  

As to any such current medically 
diagnosed low back disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
is causally related to the veteran's 
service.  

8.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues of service connection for low back 
disability, and increased ratings for 
mild left ulnar neuropathy and for 
conversion disorder.  The RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


